 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         JASMIN V.,                                    CASE NO. C19-5066JLR

11                              Plaintiff,               ORDER ADOPTING REPORT
                  v.                                     AND RECOMMENDATION
12
           COMMISSIONER OF SOCIAL
13
           SECURITY,
14
                                Defendant.
15

16                                   I. INTRODUCTION

17         Before the court is the report and recommendation of United States Magistrate

18   Judge Michelle L. Peterson (R&R (Dkt. # 14)), and Plaintiff’s objections thereto (Obj.

19   (Dkt. # 15)). Having carefully reviewed the foregoing, along with all other relevant

20   documents and the governing law, the court ADOPTS the report and recommendation

21   and DISMISSES Plaintiff’s action with prejudice.

22


     ORDER - 1
 1                               II. STANDARD OF REVIEW

 2          A district court has jurisdiction to review a magistrate judge’s report and

 3   recommendation on dispositive matters. 28 U.S.C. § 636(b); Fed. R. Civ. P. 72(b). “The

 4   district judge must determine de novo any part of the magistrate judge’s disposition that

 5   has been properly objected to.” Fed. R. Civ. P. 72(b)(3). “A judge of the court may

 6   accept, reject, or modify, in whole or in part, the findings or recommendations made by

 7   the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). The court reviews de novo those

 8   portions of the report and recommendation to which specific written objection is made.

 9   United States v. Reyna-Tapia, 328 F.3d 1114, 1119 (9th Cir. 2003) (en banc) (citing 28

10   U.S.C. § 636(b)(1)(C)). “The statute makes it clear that the district judge must review the

11   magistrate judge’s findings and recommendations de novo if objection is made, but not

12   otherwise.” Id. at 1121. When no objections are filed, the court need not review de

13   novo the report and recommendation. Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th

14   Cir. 2005).

15                                     III. DISCUSSION

16          Plaintiff objects to the report and recommendation’s determinations that the ALJ

17   did not harmfully err in discounting Dr. Lee’s opinions (Obj. at 1-5), and that any ALJ

18   error at step two of the disability evaluation process is harmless (Obj. at 5-6). Plaintiff’s

19   objections do not raise any novel issues that were not addressed by Magistrate Judge

20   Peterson’s report and recommendation. (See generally R&R.) Moreover, the court has

21   thoroughly examined the record before it and finds Magistrate Judge Peterson’s

22   reasoning persuasive in light of that record. Plaintiff essentially reargues the arguments


     ORDER - 2
 1   he made to Magistrate Judge Peterson, as well as arguments that Magistrate Judge

 2   Peterson thoroughly addressed in the report and recommendation, and the court

 3   independently rejects them for the same reasons as Magistrate Judge Peterson.

 4                                    IV. CONCLUSION

 5         For the foregoing reasons, the court hereby ORDERS as follows:

 6         (1) The court ADOPTS the Report and Recommendation (Dkt. #14);

 7         (2) The Commissioner’s final decision is AFFIRMED and this matter is

 8   DISMISSED with prejudice;

 9         (3) The court DIRECTS the Clerk to send copies of this order to counsel of record

10   and Magistrate Judge Peterson.

11         Dated this 18th day of August, 2019.

12

13                                                  A
                                                    JAMES L. ROBART
14
                                                    United States District Judge
15

16

17

18

19

20

21

22


     ORDER - 3
